DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "at least one AGM layer" limitation of claim 25 and its dependent claims (26-45) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27, 29-31, 33-34, and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2011/0091761 A1, as cited in the 08/22/2021 IDS).
Regarding claim 25, Miller discloses a composite lead-acid battery separator (separator 14 can be a laminate, [0036, 0043]) comprising at least one AGM layer (glass-mat type, [0014, 0043]; glass fibers, [0032]; AGM known, [0084]) and at least one microporous (separator 14 is a microporous membrane and can be in combination with other materials, [0032, 0049]) polyolefin separator layer (polyolefin materials listed and noted as preferable in the form of ultrahigh molecular weight polyethylene, [0032]).
The examiner notes that the AGM layer is an absorptive glass mat, which can be made of glass fibers, in light of the present specification (as defined on page 3 of the Specification filed 07/07/2021), and thus the glass-mat type separator disclosed by Miller as cited above reads on such because AGM layer is interpreted to include at least a glass mat material layer made of glass fibers.

Regarding claim 26, Miller discloses the limitations of claim 25 above and discloses that said microporous polyolefin separator layer comprises Ultrahigh Molecular Weight Polyethylene (UHMWPE); a processing plasticizer; and filler (preferred microporous polyolefin example includes UHMWPE, processing oil, and filler; [0032]).
Regarding claim 27, Miller discloses the limitations of claim 25 above and discloses that said microporous polyolefin separator layer has a first surface (back or negative surface, [0059]) and a second surface (front/positive/opposite surface, fig 13), and at least one surface comprises ribs (minor negative cross ribs 86 extend across back or negative surface, [0059] and fig 13), embossments, acid-filling channels (fissures 88 form channels, [0059] and fig 13), or combinations thereof.
Regarding claim 29, Miller discloses the limitations of claim 27 above and discloses that at least one surface comprises embossments, and the embossments are textured embossments, straight pattern embossments, wavy pattern embossments, or a combination thereof (recesses 88 [0059], appears as straight embossment in fig 13; wavy embossments exemplary in figs 8-9 and [0034]).
“Embossments” are interpreted as indentations/depressions within the separator surface; such is aligned with the description of embossments on instant Specification page 5. The recesses/fissures 78/88 of Miller are interpreted as embossments because they impart straight-line depressions on the negative surface of the separator as shown in Miller Figs. 12-13.
Regarding claim 30, Miller discloses the limitations of claim 27 above and discloses that at least one surface of said microporous polyolefin separator is flat (flat back web 82, [0051] and shown in fig 13; certain separator designs have a flat/smooth positive face, [0043]).
Regarding claim 31, Miller discloses the limitations of claim 27 above and discloses at least one surface comprises ribs, and said ribs are cross ribs, mini-ribs, mini cross ribs or combinations thereof (transverse minor/mini ribs, [0041, 0092]). “Mini-ribs” are interpreted as ribs which are designed to be sufficiently small in size according to the invention; thus, “micro” and “mini” ribs introduced by Miller read on such since these are intended to be small.
Regarding claim 33, Miller discloses the limitations of claim 27 above and discloses one surface of the microporous polyolefin separator comprises ribs (minor ribs 86 on negative face of separator 80 shown in fig 13), and the other surface is flat (flat back web 82 shown at positive surface in fig 13, see [0043, 0051]). 
Regarding claim 34, Miller discloses the limitations of claim 33 above and discloses the ribs are mini-ribs (transverse minor/mini ribs, [0041, 0092]). (See interpretation of “mini-ribs” in regards to claim 31 above.)
Regarding claim 36, Miller discloses the limitations of claim 33 above and discloses ribs face away from the AGM layer (glass-mat laminated to the flat positive face of the separator and transverse negative ribs are on opposite/negative face, [0043]).
Regarding claim 38, Miller discloses the limitations of claim 34 above and discloses mini-ribs face away from the AGM layer (glass-mat laminated to the flat positive face of the separator and transverse negative ribs are on opposite/negative face, [0043]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 27 above.
Regarding claim 28, Miller discloses the limitations of claim 27 above and teaches that said at least one surface comprises ribs (minor negative cross ribs 86 extend across back or negative surface, [0059] and fig 13), and that said ribs are spaced about 1.0 µm to about 10 mm apart (Miller teaches in [0042] that the negative transverse ribs of Figure 13 are “tightly spaced”; negative cross ribs can have 10-50 mil (i.e., 10-50 mm) spacing per Miller [0055], which abuts the claimed range at 10 mm and renders the range obvious per MPEP 2144.05 I). 
Regarding claim 32, Miller discloses the limitations of claim 27 above and teaches that both surfaces comprise ribs (Miller fig 4), and said ribs are spaced about 1.0 µm to about 10 mm apart (ribs can have 10-50 mil (i.e., 10-50 mm) spacing per Miller [0055], which abuts the claimed range at 10 mm and renders the range obvious per MPEP 2144.05 I).


Claim(s) 35, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 25 and 33-34 above, and further in view of Zucker (US 2003/0054237 A1, as cited in the 8/22/21 IDS).
Regarding claim 35 and claim 37, Miller discloses the limitations of claims 33 and 34 above but fails to teach the ribs, nor mini-ribs, face toward the AGM layer. Miller [0043] does teach that the positive separator face can optionally have ribs or have a heavy glass-mat laminated thereto, and [0035-0036] teaches the inclusion of both positive ribs and glass-mat lamination.
Zucker, which is analogous in the art of separators for lead acid batteries, teaches laminating an AGM layer with a microporous polymer layer to form a separator in order to ensure a uniform compression and prevent premature battery failure (Zucker [0051]). Zucker [0019] teaches that the goal of laminating a fibrous (i.e., glass fiber AGM) layer with a microporous polymer layer is to improve tensile strength of the manufactured separator. 
Motivated by this teaching by Zucker to provide uniform compression of the separator and improve tensile strength, a skilled artisan would have found it obvious to place the glass-mat layer on either side of the ribbed polymer layer of Miller to provide uniform compression at the location needed. This rearrangement of parts is within the ambit of a skilled artisan (MPEP 2144.04 VI C). Additionally, the teachings of Miller cited above welcome the use of ribs or glass-mat lamination on one face of the separator, so the addition of the AGM layer on the same surface and facing the ribs/mini-ribs would be interpreted by a skilled artisan as a back-up means (i.e., the use of both ribs and AGM on one surface) of strengthening said surface of the separator, and thus would be rendered obvious in benefitting the strength of the separator.   
Thereby, claims 35 and 37 are rendered obvious.

Regarding claim 39, Miller discloses the limitations of claim 25 above but fails to teach an AGM layer on each side of said microporous polyolefin separator layer.
Zucker, which is analogous in the art of separators for lead acid batteries, teaches laminating an AGM layer with a microporous polymer layer to form a separator in order to ensure a uniform compression and prevent premature battery failure (Zucker [0051]). Zucker [0019] teaches that the goal of laminating a fibrous (i.e., glass fiber AGM) layer with a microporous polymer layer is to improve tensile strength of the manufactured separator. 
Motivated by this teaching by Zucker to provide uniform compression of the separator, a skilled artisan would have found it obvious to place the glass-mat layer on both sides of the ribbed polymer layer of Miller as needed to provide uniform compression at the location needed. This rearrangement of parts is within the ambit of a skilled artisan (MPEP 2144.04 VI C). Also, the duplication of parts, without unexpected results (such as adding AGM layers on both side of the polymer layer while expecting more uniform compression of the ribbed layer), has no patentable significance (MPEP 2144.04 VI B). Additionally, Miller [0036] welcomes different structural layouts of the separator, including “a wrapping, envelope, pouch, pocket, or laminate with glassmat”, which would motivate a skilled artisan to laminate the AGM on either side of the microporous polyolefin layer (e.g., in a pouch or envelope arrangement) as desired.
Thereby, claim 39 is rendered obvious.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 25 above, and further in view of Pekala et al. (US 2016/0028060 A1).
Regarding claim 40, Miller discloses the limitations of claim 25 above but fails to teach a surfactant additive on at least one surface of said microporous polyolefin separator layer.
Pekala, which is analogous in the art of lead-acid battery separators, teaches the use of surfactant anchored to a silica-filled polyethylene separator in order to impart sustained wettability to the separator (Pekala abstract) which is advantageous to allow acid electrolyte to quickly wick through separator pores (Pekala [0009]).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the separator of Miller with the surfactant taught by Pekala with the motivation of achieving the benefit of better wettability and electrolyte wicking. 
Thus, the instant claim 40 is rendered obvious.

Claim(s) 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 25 above, and further in view of Chambers et al. (US 2012/0070714 A1).
Regarding claim 41, Miller discloses the limitations of claim 25 above and discloses a battery (lead-acid battery, [0079]) comprising a positive electrode, a negative electrode, acid electrolyte, and the lead-acid battery separator of claim 25 (a porous separator located between the positive electrode and the negative electrode and an electrolyte in ionic communication between the positive electrode and the negative electrode, [0079]), but fails to teach that the battery is specifically a VRLA battery.
Chambers, which is analogous in the art of lead-acid battery separators, teaches a separator similar to that of Miller (Chambers fig 8) and teaches that such can be used in lead-acid batteries including valve regulated lead acid (VRLA) batteries (Chambers [0037-0038]). 
The simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143 I B). Thus, substituting the separator of Miller in a VRLA battery as taught by Chambers would be obvious to a person having ordinary skill in the art.
Thereby, claim 41 is rendered obvious.
Regarding claim 42, modified Miller teaches the limitations of claim 41 above and teaches the AGM layer of the lead-acid battery separator is placed against the positive electrode (glass-mat laminated to the flat positive face of the separator, Miller [0043]) and wherein ribs, embossments, or acid filling channels on a surface of the microporous polyolefin separator layer are placed against the negative electrode (transverse negative ribs are on opposite/negative face, Miller [0043]).
Regarding claim 43, modified Miller teaches the limitations of claim 42 above and teaches an opposite surface of the microporous polyolefin separator is flat (a flat/smooth positive face, Miller [0043]).

Claim(s) 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller and Chambers as applied to claim 41 above, and further in view of Zucker (US 2003/0054237 A1, as cited in the 8/22/21 IDS).
Regarding claim 44, modified Miller teaches the limitations of claim 41 above but fails to teach the AGM layer of the lead-acid battery separator is placed against positive electrode, and ribs, embossments or acid filling channels on a surface of the microporous polyolefin separator are facing towards the AGM layer.
Zucker, which is analogous in the art of separators for lead acid batteries, teaches laminating an AGM layer with a microporous polymer layer to form a separator in order to ensure a uniform compression and prevent premature battery failure (Zucker [0051]). 
Motivated by this teaching by Zucker to provide uniform compression of the separator, a skilled artisan would have found it obvious to place the glass-mat layer on either side of the ribbed polymer layer of Miller as needed to provide uniform compression at the location needed. This rearrangement of parts is within the ambit of a skilled artisan (MPEP 2144.04 VI C).
Thereby, claim 44 is rendered obvious.
Regarding claim 45, modified Miller teaches the limitations of claim 44 above and teaches an opposite surface of the microporous polyolefin separator is flat (flat back web 82 surface in Miller fig 13, [0043, 0051]; opposite surface from minor transverse ribs and thus would be opposite surface from AGM per modification in regards to claim 44 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728